The sheriff found a still located in a ditch or gully, surrounded by some scrub oaks, and about 300 yards from defendant's house. The landlord, being examined by the state, testified that defendant was not in possession of the land where the still was found. No connection between the still and defendant is shown. The defendant is presumed to be innocent until his guilt is established by competent evidence beyond a reasonable doubt. The state in this case has not met the burden of proof. The defendant was entitled to the affirmative charge, and for the error in refusing this charge the judgment is reversed and the cause is remanded.
Reversed and remanded.